Opinion of the Court, by
Preston, J.
This is an action of trespass quare clausum fregit, in which the plaintiff seeks to recover damages from the defendant (the late Marshal of the Kingdom,) for that the defendant, under color of authority, having certain process against the property of the plaintiff, with force and arms broke and entered the close of the plaintiff in said Waipio, to wit, the rice plantation of the plaintiff, and that the defendant, after said entry, held possession of said premises, together with all of the houses, rice-floors, fixtures, crops and appliances thereof, for about a year; that the proper cultivation and harvesting of crops was thereby prevented; that much rice and other property was lost and destroyed by reason of insufficient care and protection by the agents of defendant ; that other property was by said defendant, by reason of and *532during said trespass, lost and destroyed, to plaintiff’s damage of $5,500.
P. Neumann and A. Rosa, for plaintiff.
Cecil Brown, for defendant.
Honolulu, February 4, 1886.
The case was tried at the last October Term by the Chief Justice, without a jury, and judgment was given in favor of the defendant.
The plaintiff excepted to the judgment as being contrary to law and the evidence, which exceptions were allowed and were argued on the 26th inst.
By the Coubt.
We see no reason to disturb the judgment of the Chief Justice herein. Counsel for the plaintiff has failed to convince us that the evidence is sufficient to support the plaintiff’s claim.
We also are of opinion that the action being against the Marshal acting under the process of the Court, for non-feasance in executing the process, trespass does not lie.
The exceptions are therefore overruled with costs.